Citation Nr: 1403866	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for fungal sinusitis with nasal polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In May 2009, the Veteran filed a Notice of Disagreement (NOD), which specifically identified that he was contesting the denial of service connection for fungal sinusitis with nasal polyps.  In March 2010, the RO furnished the Veteran a Statement of the Case (SOC); and the Veteran filed a Substantive Appeal, VA Form 9, in May 2010.

The Veteran was scheduled for a Travel Board Hearing on October 18, 2011.  The Veteran through his representative withdrew his request for his hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2013).  The Veteran had a Decision Review Officer (DRO) hearing in August 2010.  

The Veteran was denied service connection for fungal sinusitis with nasal polyps in a March 2007 rating decision.  The Veteran submitted an NOD, received in January 2008, which the Veteran subsequently withdrew in February 2009.  In any event, new evidence not of record at the March 2007 rating decision was submitted by the Veteran.  The RO continued development of the claim and requested copies of treatment records from the Veteran's private physicians.  A February 2008 private medical opinion which stated that the Veteran's current diagnosis of fungal sinusitis with nasal polyps may be related to his service in Vietnam was associated with the claims folder.  While the Veteran's service personnel record fails to establish that he served in country in the Republic of Vietnam, it does contain confirming evidence, as will be discussed further below, of the Veteran's exposure to herbicides from his service with the U.S. Air Force in Thailand during the Vietnam Era.  Hence, this private medical evidence is new and material as defined by 38 C.F.R. § 3.156(b).

Because this evidence was received within one year of the March 2007 rating decision, finality does not attach to the denial of the Veteran's claim for fungal sinusitis with nasal polyps.  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Furthermore, any submissions of evidence received before finality must be considered as part of the original claim.  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Thus, in the March 2010 SOC, the RO addressed the fact that additional evidence was received within one year of the March 2007 rating decision and reconsidered the claim of service connection for fungal sinusitis with nasal polyps on a de novo basis.  Therefore, the Board will construe the issue on appeal as listed on the cover page.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).  

VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air  Force in Thailand during the Vietnam Era at Korat, as a an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeters as shown by evidence of MOS, daily work duties, performance evaluation reports, or other credible evidence.  

The Veteran was an administrative specialist with security law enforcement from June 1963 to June 1965.  The Veteran's personnel records show that in March 1965 the Veteran provided logistical support and participated in field exercises in Korat, Thailand working at the exercise headquarters.  Thus, the Veteran's in-service event that he was exposed to herbicides while in Thailand, is established by his activity with security law enforcement.  However, the record does not show that the Veteran was exposed to tactical herbicides such as Agent Orange.      

The evidence of record fails to show a nexus.  The Veteran's private physician submitted an opinion received in March 2008 that the Veteran's experience in Vietnam and exposure to fungal elements may have caused his current diagnosis of fungal sinusitis with nasal polyps.  While the record does not reflect that the Veteran served in Vietnam, this evidence does trigger VA's duty to assist to provide a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his fungal sinusitis with nasal polyps dated since March 2010.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the Veteran's claim for fungal sinusitis with nasal polyps.  The RO should then assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  The RO should attempt to obtain all updated private treatment records from his private physicians.

3.  Schedule the Veteran for a VA examination by a qualified physician to determine whether the Veteran's fungal sinusitis with nasal polyps is related to service. The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's fungal sinusitis with nasal polyps had its onset in or is otherwise related to his active military service.  The examiner should also discuss the impact of the Veteran's exposure to commercial herbicides while stationed in Korat, Thailand.

The examiner should set forth the complete rationale for all opinions. The absence of evidence of treatment for symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service events and treatment, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Thereafter, readjudicate the Veteran's claim for service connection for fungal sinusitis with nasal polyps .  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


